Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 11, and 20, the prior art of record fails to teach or suggest, either alone or in combination “a capacitance detection circuit, configured to detect capacitance between plurality of driving electrodes and plurality of sensing electrodes in a screen of an electronic device and a first driving electrode to which a driving signal is input, wherein when detects a capacitance between each sensing electrode and a first driving electrode of the plurality of driving electrodes, a driving signal is only input to the first driving electrode, while no driving signal is input to other driving electrodes; the capacitance detection circuit comprises: an amplification circuit, connected to the plurality of sensing electrodes and configured to convert a capacitance signal between each sensing electrode and the first driving electrode into a voltage signal, wherein the voltage signal is associated with the capacitance between the first driving electrode and the each sensing electrode; a cancellation circuit, connected to the amplification circuit and configured to output a cancellation signal to the amplification circuit, wherein the cancellation signal is used to cancel a noise signal from the screen comprised in the voltage signal; and a control circuit, connected to a second driving electrode, in the screen, to which no driving signal is input, and configured to generate a control signal, wherein the control signal is configured to control the cancellation circuit to generate the cancellation signal.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEJOON AHN/Primary Examiner, Art Unit 2628